                                               USDC SONY
                                               DOCUMENT
UNITED STATES DISTRICT COURT                   ELECTRONICALL y FILED
SOUTHERN DISTRICT OF NEW YORK                  DOC#
                                               DATE   FILED: __ j]_-!B:_~rr---------
CHAFIK HASSANE,

                        Plaintiff,            18cvll827 (JGK)

              - against -                     ORDER

NEW YORK CITY DEPARTMENT OF
CORRECTION et al.

                        Defendants.

JOHN G. KOELTL, District Judge:

     The Clerk is directed to update the plaintiff's address to

the following: Chafik Hassane, 36 Collins Street, Keansburg, NJ,

07734.

SO ORDERED.

Dated:    New York, New York
          November 15, 2019
                                       ~ltl
                                      United States District Judge
